—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for disability retirement benefits.
Contrary to petitioner’s contention, there is substantial evidence in the record to support respondent Comptroller’s determination that petitioner’s injury was not sustained during the performance of his duties. The testimony reveals that the incident occurred prior to the commencement of petitioner’s shift when he fell on some loose stones in the parking lot as he approached the school building. As such, petitioner is not entitled to disability retirement benefits and the Comptroller’s determination must be upheld.
Cardona, P. J., Mercure, White, Weiss and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.